    Case: 1:20-cv-04128 Document #: 15-1 Filed: 12/04/20 Page 1 of 1 PageID #:57




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 BRANDIE EDWARDS,                                   )
                                                    )
      Plaintiff,                                    )    Case No.: 20 cv 4128
                                                    )
               v.                                   )    Honorable Sharon Johnson Coleman
                                                    )
 THORNTON FRACTIONAL TOWNSHIP                       )    Magistrate Judge Heather K. McShain
 HIGH SCHOOL DISTRICT #215,                         )
                                                    )
      Defendant.                                    )
                                                   )

                                     NOTICE OF FILILNG

 TO: Darcee C. Williams
     Lynn Himes
     HIMES, PETRATCA & FESTER, CHTD.
     180 N. Stetson Suite 3100
     Chicago, IL 60601
     (312) 565-3100

        PLEASE TAKE NOTICE that on December 4, 2020, the undersigned electronically filed
with the Clerk of this Court, JOINT STATUS REPORT the service of which is being made upon
you.
                                                    s/Jaclyn N. Diaz


                                 CERTIFICATE OF SERVICE

        I, Jaclyn N. Diaz, an attorney, under penalty of perjury, and state that on December 4,
2020, service is being made in accordance with the General Order on Electronic Case Filing
section XL.
                                                                s/Jaclyn N. Diaz_

 ED FOX & ASSOCIATES, Ltd.
 300 West Adams, Suite 330
 Chicago, IL 60606
 (312) 345-8877
jdiaz@efoxlaw.com
